PER CURIAM.
In these three cases the district court denied the petitioners’ applications for writs of habeas corpus. The applications allege facts similar to those disclosed in the case of United States ex rel. Samuels v. Pearson, Post Commanding Officer, Fort Dix, New Jersey, 3 Cir., 151 F.2d 801. For the reasons given in our opinion in that case it is clear that the facts alleged in these applications entitle the petitioners to the issuance of writs and hearings thereon.
Accordingly in each case the order of the district court is reversed and the cause is remanded to that court with directions to award a writ of habeas corpus as prayed for.